      Case 2:20-cv-00526-KJM-DB Document 15-1 Filed 04/21/20 Page 1 of 2


 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 5 San Francisco, CA 94104
   Telephone: (415) 599-0210
 6 Facsimile: (415) 599-0210

 7 ATTORNEYS FOR PLAINTIFF
   B&G FOODS NORTH AMERICA, INC.
 8

 9

10                               UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFORNIA

12
                                                        Case No. 2:20-cv-00526-KJM-DB
13 B&G FOOD NORTH AMERICA, INC.,
                                                        DECLARATION OF DAVID H.
14                        Plaintiff,                    KWASNIEWSKI IN SUPPORT OF
                                                        PLAINTIFF’S OPPOSITION TO
15          v.                                          DEFENDANTS’ EX PARTE
                                                        APPLICATION TO ENLARGE
16 KIM EMBRY and NOAM GLICK, acting in the              BRIEFING ON MOTION TO DISMISS
   purported public interest of the general public of
17 the State of California,                             Judge:       Hon. Kimberly Mueller
                                                        Courtroom:   3
18                        Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                  Case No. 2:20-cv-00526-KJM-DB
                                DECLARATION OF DAVID H. KWASNIEWSKI
      Case 2:20-cv-00526-KJM-DB Document 15-1 Filed 04/21/20 Page 2 of 2


 1         I, David H. Kwasniewski, declare:

 2         1.      I am licensed to practice before this Court and am an attorney at BraunHagey &

 3 Borden LLP, counsel for Plaintiff B&G Foods North America, Inc. in this action. If called as a

 4 witness, I could, and would, testify competently to the facts below.

 5         2.      On April 13, 2020 I attended a telephonic meet and confer with Defendants

 6 regarding their contemplated motion to dismiss. In this meet and confer, Defendants stated all the

 7 arguments they intended to raise in their motion to dismiss. The call lasted nine minutes.

 8         I declare under penalty of perjury under the laws of the State of California that the

 9 foregoing is true and correct to the best of my knowledge, information, and belief.

10

11
     Dated: April 21, 2020                                By: ___________________________
12                                                              David H. Kwasniewski

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 1                Case No. 2:20-cv-00526-KJM-DB
                                DECLARATION OF DAVID H. KWASNIEWSKI
